In a personal injury action, defendant Valentino appeals from an order granting discovery and inspection of a certain statement made by plaintiff to a representative of appellant’s insurance carrier, the allegation being that the statement was induced by representations that the carrier knew it was at fault and that it was a necessary preliminary to a substantial settlement. *1134Order affirmed, with $10 costs and disbursements, the discovery and inspection to proceed on five days’ notice. (Scheh v. Aylward, 268 App. Div. 1057.) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.